Title: From George Washington to Major General William Heath, 13 May 1778
From: Washington, George
To: Heath, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 13th May 1778
                    
                    I have your favors of the 21st and 26th April, the last inclosing the Resolve of the General Assembly of Massachusets for compleating the Battalions and for raising 1300 Men to serve upon the North River. I hope that clause, prohibiting the receiving Prisoners or deserters either as Draughts or Substitutes, will be particularly attended to, for reasons given at large in my last.
                    If Lieut. Clarks health is such that he cannot continue in the Service, you must give him his discharge upon producing Certificates that he is not indebted to the Regiment or public.
                    The Court of Versailles has announced her Alliance, with the united States, to that of London, upon which the Embassadors were immediately withdrawn from the respective Courts. The Houses of Lords and Commons have addressed the King upon the subject, and seem to resent the matter highly. We have this by a Philada paper of the 9th. A War I suppose will be the inevitable and speedy consequence. I am Dear Sir Your most obt Servt
                    
                        Go: Washington
                    
                